Citation Nr: 0905266	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-43 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an individual may be recognized as the helpless child 
of the Veteran for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from June 1942 to 
October 1945.  He died in February 2002, and the appellant is 
his surviving spouse.  There is evidence on file that the 
appellant's son (B) was born in February 1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
appellant's claim that her son qualifies as a helpless child 
for VA benefit purposes.  The case was remanded in May 2007 
for additional evidentiary development.  That development was 
completed to the extent possible, and the case is now ready 
for appellate review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested but not 
obtained.  

2.  There is insufficient evidence indicating that the 
appellant's son (B) became permanently incapable of self-
support prior to reaching the age of 18 years.  




CONCLUSION OF LAW

The appellant's son may not be recognized as a helpless child 
of the deceased Veteran for VA benefit purposes.  
38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.357, 3.315, 3.356 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The appellant has reported that her son B lives in the 
upstairs portion of her home.  Initial VCAA notice was posted 
to this home in May 2003.  This notice provided the evidence 
necessary to substantiate the claim, the evidence the 
claimant was responsible to submit, the evidence VA would 
collect on the claimant's behalf, and advised that any 
relevant evidence be submitted.  This notice preceded the 
rating decision now on appeal from July 2003.  

In May 2007, the Board found insufficient evidence on file to 
support the claim and remanded the appeal with a very 
specific set of instructions outlining the evidence necessary 
to substantiate the appellant's claim for helpless child 
status for her son.  This included the necessity for 
submitting additional evidence showing that B was indeed the 
son of the appellant and the deceased Veteran, a request that 
she provide fully completed releases so that the RO could 
obtain medical records from a hospital and two doctors, and 
school records, a request that she provide any evidence 
showing that she had been appointed custodian, guardian 
ad litem, or conservator for the benefit of her son by any 
court or governmental agency, and if so, to provide copies of 
records documenting this, and her son's Social Security 
number.  The Board's remand action was implemented in 
additional notice to both the appellant and dependent son at 
the correct address in May 2002.  An additional request for 
evidence was subsequently sent again to the appellant and her 
son in September 2007.  The only replies received were faxes 
which were unresponsive to the detailed inquiries provided 
and which simply indicated that all evidence had already been 
submitted.  Both the RO and the Board have clearly informed 
the appellant and B of the evidence necessary to substantiate 
a claim that B is a helpless child of the appellant and 
deceased Veteran on multiple occasions.  VCAA is thus 
satisfied in this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The question for consideration in this case is whether the 
appellant's and deceased Veteran's son B may be recognized as 
a "child" of the Veteran on the basis of permanent incapacity 
for self-support at the date of attaining the age of 
18 years.  38 U.S.C.A. § 101(4)(ii); 
38 C.F.R. §§ 3.57(a)(ii), 3.315(a), 3.356.  The phrase 
permanent incapacity for self-support contemplates 
disabilities which are totally incapacitating to the extent 
that the person would be permanently incapable of self-
support through is own efforts by reason of physical or 
mental defects.  The focus of analysis must be on B's 
condition at the time of his 18th birthday; it is that 
condition that determines whether he is entitled to status of 
"child."  If he is shown capable of self-support at age 18, 
the Board need go no further.  Dobson v. Brown, 
4 Vet. App. 443 (1993).  

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. § 3.356 are for consideration.  A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 may be so held at a later date even though there 
may have been a short intervening period or periods when his 
condition was such that he was employed, provided the cause 
of incapacity is the same as that upon which the original 
determination was made, and there were no intervening 
diseases or injuries that could be considered as major 
factors.  Employment that was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short period by 
reason of disability, should not be considered as rebutting 
permanent incapacity for self-support otherwise established.  
Id.

Employment of a child prior or subsequent to the delimitating 
age may or may not be abnormal situation, depending upon the 
educational progress of the child, the economic situation of 
the family, indulgent attitudes of parents, etc.  Where the 
extent and nature of the disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, it should be considered whether the daily 
activities of the child in the home and in the community are 
equivalent to the activities of employment of any nature 
within the physical and mental capability of the child, and 
which would provide sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made unless it is 
shown that it was due physical or mental defect and not to 
mere disinclination to work or the indulgence of friends or 
relatives.  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which have no actual or 
substantial rendition of services.  Id.

Analysis:  A historical view of the Veteran's claims folder 
reveals that he filed a claim for VA pension benefits in 
November 1997.  This claim noted his marriage in the 1940's 
to the appellant, but notably did not list any unmarried 
children as requested.  He subsequently filed another claim 
for pension a short time later, and again, this form included 
no listing of any children or dependent child.  In January 
1998, the RO approved nonservice-connected pension for the 
Veteran including consideration of a dependent spouse, but 
there was no claim for or payment of any additional pension 
benefit on behalf of a dependent child.  At no time during 
the Veteran's lifetime did he ever report having a dependent 
child.  In 1999, he submitted an Eligibility Verification 
Report for continued receipt of pension and again listed no 
dependent children or any contribution for support to a 
dependent child.  The Veteran died in February 2002 for 
reasons unrelated to service.  

In March 2002, the appellant (the Veteran's surviving spouse) 
filed a claim for dependency and indemnity compensation, 
death pension and accrued benefits.  Death pension benefits 
were granted based upon the Veteran's wartime service.  There 
were no accrued benefits payable, and DIC was denied because 
the Veteran's death was unrelated to service.  She was 
notified that she would paid as a surviving spouse with no 
dependents.  

There was subsequently received from the appellant's son B, 
evidence supporting a claim for his recognition as a disabled 
adult child of the Veteran.  Included was a discharge summary 
from a private hospital discussing a 16-day admission in 1966 
for then-13-year-old B, with a chief complaint of 
"emotionally disturbed."  The reported history was that the 
family had lived in Kansas City, but relocated to California 
where B had no friends, and was essentially confined to an 
apartment, when he began to have behavior problems.  There 
had been no previous admission. He was then in the 7th grade 
with average grades, had never been a problem before in 
either school or at home.  He was noted to have had many 
friends in Kansas City, but none in California.  The 
assessment was an adjustment reaction to childhood.  Beyond 
this 16-day admission, there is no evidence of a chronic 
acquired psychiatric disorder.  Also submitted was a 
handwritten note on letterhead from a medical doctor in June 
2002 stating that she had seen B in 1980-1981, and that he 
had been diagnosed as a chronic paranoid schizophrenic with 
poor prognosis.  In 1980, B was age 27.  Also submitted was a 
handwritten note on a health center letterhead stationary 
from another doctor (T) dated in July 2002 stating that he 
was a psychiatrist treating B who had suffered from a major 
cognitive and emotional disorder "since 1967."  Also 
submitted was a Xerox copy from a city clerk and local 
registrar from 1958 noting that B had been born in February 
1953 and was the son of the appellant and deceased Veteran.  

In July 2003, the RO denied the claim and the appellant 
appealed.  In May 2007, the Board remanded the appeal with a 
very detailed set of instructions advising the appellant of 
the evidence necessary to substantiate her claim.  There was 
some evidence that B was in fact the biological son of the 
appellant and the deceased Veteran, but the Board requested 
additional evidence substantiating that fact.  The Board 
pointed out that although B had been hospitalized at age 13 
for psychiatric observation with a diagnosis of adjustment 
reaction to childhood, there was no evidence showing that he 
had had chronic problems from that time forward to the extent 
that he became permanently incapacitated for self-support by 
the time he attained the age of 18.  She was requested (and 
later provided releases by the RO) to return fully completed 
releases so that the RO could collect all records associated 
with the Swope Parkway Health Center, and Drs. T and E, and 
any and all additional records demonstrating a continuity of 
psychiatric or other disabling symptomatology, but she failed 
to provide releases so that these records could be obtained 
on her behalf.  She was requested to provide B's Social 
Security number, if he had ever obtained one, so that records 
of the B's award of Social Security benefits and a lifetime 
earnings record could be collected, but she failed to return 
the B's Social Security number on remand.  An attempt was to 
be made to obtain a more thorough explanation of Dr. T's 
conclusion that B had been totally disabled "since 1967," but 
without a medical release form, no attempt to obtain 
information from this physician was possible.  Both the 
Boards remand and RO attempts to implement this remand were 
all posted to the single address where the appellant and B 
reside.    

While a claim for death pension benefits was initiated by the 
appellant, it appears that the claim for helpless child 
status was in fact initiated by B, but subsequently the 
notice of disagreement and substantive appeal were provided 
by the appellant.  The Board requested through its remand, as 
implemented by the RO, to have the appellant furnish any 
documentation indicating that she had been appointed as a 
custodian, guardian ad litem, or conservator for the benefit 
of B by any court or Government agency, but neither the 
appellant or B responded to any of multiple requests for 
information.  The Board has continued to handle this appeal 
on behalf of both the appellant and B without any actual 
notice as to whether or not the appellant has ever been 
appointed guardian or custodian for B's affairs.  VA is on 
notice that B and the appellant apparently reside in the same 
dwelling and all notice has been posted to that dwelling 
during the pendency of the appeal.  

The Board requested that the appellant provide properly 
completed releases so that the RO might collect all records 
of the B's junior high and high school participation, since 
this evidence would certainly be relevant to a determination 
of incapacity prior to age 18, but the appellant also failed, 
refused or neglected to provide these or any other releases 
requested for development of evidence necessary to 
substantiate her claim.  

In the absence of any cooperation by the appellant or B to 
obtain evidence necessary to substantiate the claim, the 
Board finds that there is simply insufficient evidence on 
file to conclude that B may be recognized as a helpless child 
of the appellant and deceased Veteran for VA benefit purposes 
because there is simply insufficient evidence to conclude 
that he became permanently incapable of self-support by the 
time of his 18th birthday.  

The Board considered remanding this case again in an attempt 
to obtain cooperation from the appellant to obtain the 
releases and records previously sought in its earlier May 
2007 remand.  However, because the appellant failed to 
respond in any way to any of the multiple requests for 
assistance in developing evidence, the Board can only 
conclude that any further attempt to do so would be futile.  
In the absence of competent objective medical evidence 
substantiating Dr. T's conclusory statement that B has 
suffered from a major cognitive and emotional disorder of 
schizophrenia since 1967, the evidence presently on file only 
indicates that the B had an acute adjustment reaction to 
childhood at age 13 and only thereafter received a diagnosis 
for chronic paranoid schizophrenia at age 27.  There was 
certainly no diagnosis of a chronic paranoid schizophrenia at 
the time of the B's objectively documented 16-day 
hospitalization in 1966 for an adjustment reaction.  When and 
if the appellant or B wish to provide the clearly-identified 
evidence and information discussed in the Board's earlier May 
2007 remand action, VA will again address this claim.


ORDER

Entitlement to recognition of the appellant's son B as the 
helpless child of the Veteran for VA benefits purposes is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


